ADKINS, Justice.
The District Court of Appeal, Second District, has certified to this Court that its decision reported at 382 So.2d 47 is one which involves a question of great public interest. We have jurisdiction. Art. V, § 3(bX4), Fla.Const. (1980).
On the basis of our decision in Parker v. State, No. 59,674 (Oct. 8, 1981), we find *1064that under the provisions of section 893.13, Florida Statutes (1977), the possession of over 100 pounds of cannabis constituted a felony of the second degree.
We therefore quash the district court’s decision in this cause and remand the same for resolution consistent herewith.
SUNDBERG, C. J., and BOYD, OVER-TON, ALDERMAN, and McDONALD, JJ., concur.